DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 3rd, 2021 have been fully considered and are persuasive. Applicant’s amendment now define that the cavity extends 360 degrees about the opening overcomes Li et al. (US 2003/0040800).  However, the amendments introduce issues of both new matter and indefiniteness.  A more detailed explanation of the newly created 112 issues can be found below in the body of the rejection.

Claim Objections
Claim 14 is objected to because of the following informalities:  Applicant uses the phrase “the a seal” in lines 9-10.  This should read “a seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1, 4, 6, 9-16, 21-22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	With respect to claims 1 and 14, Applicant claims “inner surfaces of the layers defining a cavity, the connecting wall being disposed about the cavity, the body including an opening extending through the proximal and distal layers, the opening being spaced apart from the cavity such that the opening is not in communication with the cavity and the cavity extends 360 degrees about the opening. 	Applicant specification, see [0040] of the originally filed spec, states “Body 14 includes an inner surface 20 that defines a cavity, such as, for example, a chamber 22, disposed between ends 16, 18.  Applicant’s specification equates the cavity to being the chamber and vice versa. Armed with this fact, Applicant’s specification fails to provide a single cavity (i.e. a single chamber) extends 360 degrees about the opening.  Figure 7 of Applicant’s invention appear to be the only species that has an opening (352) having multiple chambers (322’s) (i.e. cavities) surrounding the opening and not a single chamber/cavity.  Applicant’s other species either teach the opening spaced apart from the chamber(s)/cavity(s) (see figures 1-4) or the chambers/cavities only partially   
Regarding claim 9, Applicant’s disclosure fails to provide support for a single cavity/chamber extending 360 degrees about an elongated slot opening.  Figure 14 details that the invention can have the opening be an elongated slot but fails to disclose any of the additionally structures that comprise the implant.
Regarding claim 10, Applicant’s disclosure fails to teach that the cavity includes a plurality of chambers as the cavity is a chamber so for a plurality of chambers to be present a plurality of cavities must be present.
Regarding claim 11, Applicant’s disclosure fails to provide support for the cavity which extends around 360 degrees about the opening includes a plurality of alternately sized chambers spaced apart by the connecting wall.  As the connecting wall delineates the cavity/chambers such that they cannot extend 360 degrees about the opening.  It appears Applicant is mixing features of the embodiment of figure 7 with those of figure 10.  
Regarding claim 24, Applicant’s disclosure fails to provide support for the bone fastener including a shaft and a head having spaced apart arms, the extenders each being removably coupled to one of the arms.  Applicant’s specification is silent the individual structures which comprise the bone fastener.
Regarding claim 25, Applicant’s disclosure fails to provide support for the shaft extends through the opening and a bottom surface of the head directly engages the proximal layer.
Regarding claim 25, Applicant’s disclosure fails to provide support for the seal extending 360 degrees about the cavity.  Applicant’s disclosure is silent to the extent that the seal extends about the cavity.
Claims 4, 6, 12-13, 21-22 are rejected under 35 U.S.C. 112(a) as the depend from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations “the second layer” in lines 8-9 and "the first layer” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
 Claims 15-16 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775